internal_revenue_service director exempt_organizations department of the treasury p o box - room cincinnati ohio release number release date date employer_identification_number person to contact - id contact telephone numbers phone fax uil dollar_figure legend dear by letter dated june the amount of requirements of sec_4942 qualifying_distribution under sec_4942 dollar_figurep for the taxable_year ending june b i and accordingly constitutes a meets the you requested a ruling that a set-aside in facts you are a corporation formed under the laws of the state of a exempt from federal_income_tax under sec_501 private non-operating foundation under sec_509 of the code and classified as a you wish to set_aside dollar_figurep for the purpose of to stimulate public contributions in order to endow a chair in foreign languages completing b’s initiative to create and fund eight endowed chairs which dollar_figures has already been disbursed to remainder dollar_figurep which will be transferred to over the next three years you pledged dollar_figurer you are setting aside the the estimated cost of the endowment is in annual distributions of a matching grant pledged to b dollar_figureq of b b dollar_figures no additions to the set-aside for this project are contemplated law o b b other than any contribution to sec_4942 of the code defines qualifying_distribution as amount_paid to accomplish one or more purposes described in sec_170 by the foundation or one or more disqualified persons or foundation which is not an operating_foundation except as otherwise provided out one or more purposes described in sec_170 b ii b any amount_paid to acquire an asset used directly in carrying an organization controlled a private a any i a of the code provides that sec_4942 beginning on or after january project within one or more purposes of sec_170 b as sec_4942 g b a qualifying_distribution if the amount meets the requirements of for all taxable years an amount set_aside for a specific may be treated b i of the code provides that an amount set_aside for sec_4942 a specific project may be treated as time of the set-aside the foundation establishes to the satisfaction of the secretary the amount set_aside will be paid for the specific project within five years and the specific project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds a qualifying_distribution if the suitability test at the sec_53_4942_a_-3 amount set_aside within the meaning of paragraph b iii defines as of sec_3 a qualifying_distribution any in which such amounts are set_aside of the foundation and similar excise_tax of the code may be treated as qualifying distributions for the but not in the tax_year in sec_53 a -3 b regulations provides that the amounts of income set_aside for a specific project for one or more of the purposes in sec_170 c b tax_year s which actually paid paragraph b are satisfied the requirements of paragraph b if the foundation establishes to the satisfaction of the commissioner the amount set_aside will be paid for the specific project within months after it suitability test of sec_53_4942_a_-3 or satisfies the cash distribution test if the requirements of sec_4942 the set-aside otherwise meets the set_aside and the foundation are satisfied and ii i is or sec_53_4942_a_-3 of the regulations provides that the suitability test for a set-aside is met if the foundation establishes the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments or where grants are made as part of matching-grant program a sec_53_4942_a_-3 obtain internal_revenue_service approval of its set-aside of income under the suitability test by applying before the end of the tax_year in which the amount is set_aside i provides that a private_foundation must analysis you have sought timely approval of your set-aside of income in accordance with sec_53 a -3 b i as required by sec_4942 b accomplish purposes described in sec_170 b for the support of the educational program of an educational_institution of the regulations your proposed set-aside will be used to a of the code and sec_53 a - of the code namely you have credibly represented that the amount set-aside for this specific project will be paid out within months from the set-aside as required by sec_4942 of the regulations b i of the code and sec_53 a -3 b your project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds in the language used by sec_53_4942_a_-3 of the regulations your specific project is one in which relatively long-term grants or expenditures must be made where grants are made as part of a matching-grant program your project therefore satisfies the suitability test as set forth in sec_4942 regulations b i of the code and sec_53 a -3 b of the ruling based on the foregoing the set-aside of june accordingly constitutes a qualifying_distribution under sec_4942 meets the requirements of sec_4942 dollar_figurep for the taxable_year ending b i and we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set-aside this section provides that any set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount in the books_and_records of pledge or obligation to be paid at amount of the set-aside must be taken into account in determining the foundation’s minimum_investment_return see sec_53 a - c the regulations and any income attributable to of a set-aside must be taken a future date or dates further the a private_foundation as a into account in computing adjusted_net_income see sec_53 a -2 d of the regulations this ruling is based on the understanding there will be no material changes in the facts upon which it on your tax status should be reported to the internal_revenue_service this ruling does not address the applicability of any section of code or regulations to the facts submitted other than with respect to the sections described any changes that may have a bearing is based this ruling letter is directed only to the organizations that requested them sec_6110 cited as precedent of the code provides that they may not be used or please keep a copy of this ruling letter in your permanent records a copy of this letter has been sent to your authorized representative if you have any questions about this ruling please contact the persons whose name and telephone number are shown above in the heading of this letter sincerely yours robert choi director exempt_organizations rulings and agreements
